Citation Nr: 0534158	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-13 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The specific dates of the veteran's service are not of 
record.  

The appellant in this matter is the veteran's daughter.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Muskogee, Oklahoma.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

The issue before the Board is whether the appellant, whose 
eligibility for Chapter 35 benefits derives from her status 
as a child of a veteran who has a permanent and total 
disability rating, see 38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 
2002); 38 C.F.R. § 21.3021(a)(1)(iii) (2005), is entitled to 
Chapter 35 educational assistance benefits.      

Effective November 1, 2000, Congress amended the law 
governing, in pertinent part, effective dates for awards of 
Chapter 35 benefits.  Veterans Benefits and Health Care 
Improvement Act of 2000 (Act) Pub. L. No. 106-419, § 113, 114 
Stat. 1832 (2000) (codified as amended at 38 U.S.C.A. § 5113 
(West 2002)).  Section 5113 applies to initial applications 
that are received on or after the date of enactment of the 
amendment, or which are pending with the Secretary of VA at 
that time.  In this case, the appellant's application was 
received after the date of enactment, so this law applies to 
this appeal.  See VAOGVPREC 7-2003 (Nov. 19, 2003).      

The law provides that, when determining the effective date of 
an award under Chapter 35 based on an original claim, the 
Secretary may consider the eligible individual's application 
as having been filed on the eligibility date of the 
individual if the eligibility date is more than one year 
before the date of the initial rating decision.  38 U.S.C.A. 
§ 5113(b)(1) (West 2002).  An individual is eligible if she 
submits to the Secretary an original application for 
educational assistance under Chapter 35 of this title within 
a year of the date that the Secretary makes the rating 
decision, claims such educational assistance for pursuit of 
an approved program of education during a period preceding 
the one-year period ending on the date on which the 
application was received, and would have been entitled to 
such assistance if the application had been submitted on the 
individual's eligibility date.  38 U.S.C.A. § 5113(b)(2) 
(West 2002).

When a claimant files a notice of disagreement with a VA 
determination, the agency of original jurisdiction is charged 
with issuing the claimant a statement of the case (SOC).  38 
C.F.R. § 19.26.  The SOC must be complete enough to allow the 
appellant to present written and/or oral argument before the 
Board, and must contain, among other things, a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination.  38 C.F.R. § 19.29.

The SOC provided to the appellant in March 2004 does not 
contain an adequate summary of the laws and regulations 
applicable to this claim.  Specifically, in the March 2004 
SOC, the RO did not consider the amendments to Section 
5113(b) or provide the appellant notice of the amendments.  
Thus, the appellant has not been provided adequate notice of 
the relevant laws and regulations.  



Accordingly, this case is remanded to the RO for the 
following actions:

The RO must review and re-adjudicate the 
issue on appeal applying the relevant 
laws and regulations, to specifically 
include the current version of 
38 U.S.C.A. § 5113.  If such action does 
not grant the benefit claimed, the RO 
must provide the appellant a supplemental 
statement of the case (SSOC).  The SSOC 
should contain the appropriate laws and 
regulations, to include the current 
version of 38 U.S.C.A. § 5113.  An 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board for 
appellate review.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


